Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 1 of 43




                 Exhibit 1
Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 2 of 43




              Response to Report of Dr. William Briggs




                       Stephen Ansolabehere




                         December 4, 2020
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 3 of 43




Statement of Inquiry

        1. I have been asked to evaluate the report of Dr. William Briggs. I am compensated at

the rate of $550 an hour.

        2. A brief summary of my high-level opinions and conclusions is below; however,

overall, based on my review, I find the estimates and analyses in Dr. Briggs’ report to be

unreliable and the analysis not up to scientific standards of survey research, data science, or

election analysis. There are substantial errors in the design of the survey and errors and

inconsistencies in the data used in the analysis that are of sufficient magnitude to invalidate any

calculations or estimates based on these data. The extremely low response rate, the high break

off rate, and the inconsistencies in data spreadsheets lead me to conclude that the survey should

not be assumed to be representative of the population studied, and the data should not be

assumed to be accurate. The interpretation of the data does not account for obvious and

important features of absentee voting, including permanent absentee voters who do not need to

request ballots to receive them, as well as late, rejected, invalid, and spoiled absentee ballots.

The errors in design, analysis, and interpretation of the data are so massive that there is no

foundation for drawing any conclusions or inferences from Dr. Briggs’ report.



Summary Assessment

        3. In his report, Dr. Briggs evaluates survey data that was provided to him by a third

party and assumes that “the respondents [to the survey] are representative and the data are

accurate.” 1 There is no indication in his report that he conducted any analysis of the data or that

those who provided the data to him did anything to verify its correctness and integrity. Nor is


1
 William M. Briggs, “An Analysis of Surveys Regarding Absentee Ballots Across Several States,” November 23,
2020, page 1.


                                                                                                              1
         Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 4 of 43




there any showing that he or anyone else analyzed the quality of the survey or the

representativeness of the sample on which he based his analysis. It is standard scientific practice

in the field of survey research to give careful scrutiny to data before conducting any statistical

analyses, including understanding the structure and wording of the survey questions, the

sampling method and response rate, and the characteristics of the sample, such as demographic

and behavioral indicators.

         4. In his report, Dr. Briggs defines two types of purported errors. The first is that people

received an absentee ballot even though, according to the survey, they did not request one

(Alleged Error #1). The second is that people allegedly returned absentee ballots that election

offices did not record (Alleged Error #2). These two alleged errors, Dr. Briggs asserts, combine

to create a category of “troublesome ballots.” The estimates of Alleged Error #1 and Alleged

Error #2 that he presents are deeply flawed because of defects in the design of the survey, fatal

data errors evident in the survey toplines, calculation errors, and errors in the interpretation of the

data. It is my professional judgment that none of the estimates and projections in his report are

valid.

         5. The design of the survey contaminates the data and any estimates, rendering them

invalid. Specifically, in Question 1 of the survey the surveyor asks to speak to a specific person.

Some of the respondents are flagged as “Reached Target,” while others are flagged as

“Uncertain” or “What is this about?” Both groups of people (Reached Target and Uncertain) are

then asked Question 2, “Did you request an absentee ballot?” This is a serious survey design

error, because some or perhaps all of the people flagged as “Uncertain” are not the target of the

interview. As a result, the structure of the very beginning of the survey allows people who were




                                                                                                     2
          Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 5 of 43




not the target to be treated as if they were in the remaining questions. This leads to the

contamination of all estimates.

          6. The survey also suffers from ambiguously worded questions, which introduces

measurement errors in any estimates. Question 2 asks respondents whether they requested an

absentee ballot. The question does not follow up and clarify different ways that people obtain

absentee ballots, especially, whether the voter did not need to request a ballot in order to receive

one because they are permanent absentee voters. According to data reported by county election

offices in the State of Arizona to the U.S. Election Assistance Commission, there were 2,545,198

million permanent absentee or early voters (PEVs) in the state out of 2,672,384 absentee voters

in the 2018 election. The data are from 2018 because the 2020 data have not yet been reported.

In other words, 95 percent of all absentee voters in the state were automatically sent an

absentee ballot without needing to request one for a specific election. Dr. Briggs is

apparently unaware of this critical fact, which completely undermines his analysis.

          7. The wording of Question 3 also is very problematic. First, the survey does not

ascertain whether a ballot was in fact received. According to figures from the U.S. Election

Assistance Commission, there were 102,896 undeliverable absentee ballots. Neither Question 2

nor Question 3 screens out people who did not receive a ballot. Second, Question 3 does not

ascertain whether the ballot was mailed back in a timely manner so as to be included in the

record of ballots cast. Third, Question 3 asks whether someone voted. As is well known among

political scientists and survey researchers, survey questions asking whether someone voted are

subject to substantial social desirability biases that lead to inflation in the estimated number of

voters.




                                                                                                       3
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 6 of 43




       8. There are also errors and inconsistencies in the survey data. Appended to Dr. Briggs’

report is a series of tables, called Topline Tables (“toplines”), for the State of Arizona. Toplines

for other states are not disclosed. The toplines provide the basic statistics about the survey

reported for each question, as well as the questions themselves and the response categories for

each question. There are errors in the spreadsheet of toplines indicating data inconsistencies. For

example, in Arizona, there are more respondents to Question 2 than the survey instructions

indicate should have been asked Question 2. Generally, such errors indicate fundamental

problems with the management of the survey and the databases generated by the survey. It is

standard practice in survey research and analysis of survey data to conduct integrity checks to

ensure that there are not mistakes in the data. The presence of substantial discrepancies in these

topline tables, such as shown here, indicates flaws in the data. Dr. Briggs’ report makes no

mention of these inconsistencies and errors and assumes that the underlying data are accurate.

These errors and inconsistencies reveal that the data are not accurate.

       9. In addition, the survey has extremely low response rates. Of the 518,560 absentee

voters who were the target of the study, 2,489 were asked and 2,129 people (one-half of one

percent) ultimately provided answers to Question 2. High non-response rates generally create

biases in survey because the samples are rarely representative of the population under study.

Surveys with such a low response rate are not accepted in scientific publications, except on rare

occasions and with proper analyses that ensure that the respondents are in fact representative.

When researchers have low response rates, they must offer affirmative proof of

representativeness or attempt to correct for biases. Neither is done here.

       11. The interpretation of the data as evidence of “errors” and “troublesome ballots” fails

to account for the rules and realities of absentee voting. First, Dr. Briggs calls Alleged Error #1




                                                                                                      4
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 7 of 43




absentee ballots that were received by voters but were not “requested.” This interpretation fails

to consider that 95 percent of absentee ballots sent by election offices are sent to permanent

absentee voters, who receive ballots without requesting them. All five states in his report allow

for permanent absentee voting for some or all registrants. Second, Dr. Briggs calls Alleged Error

#2 ballots that were sent by voters but not recorded at the county election offices. This

interpretation fails to account for late, undeliverable, rejected, and spoiled ballots. Most

jurisdictions, for example, do not record late ballots in the tally of returned absentee ballots. The

results in his analysis, if they are real, are likely the consequence of the normal practice of

absentee voting.



II. Qualifications

       12. I am the Frank G. Thompson Professor of Government in the Department of

Government at Harvard University in Cambridge, MA. Formerly, I was an Assistant Professor

at the University of California, Los Angeles, and I was Professor of Political Science at the

Massachusetts Institute of Technology, where I held the Elting Morison Chair and served as

Associate Head of the Department of Political Science. I am the Principal Investigator of the

Cooperative Congressional Election Study (CCES), a survey research consortium of over 250

faculty and student researchers at more than 50 universities, directed the Caltech/MIT Voting

Technology Project from its inception in 2000 through 2004, and served on the Board of

Overseers of the American National Election Study from 1999 to 2013. I am an election analyst

for and consultant to CBS News’ Election Night Decision Desk. I am a member of the American

Academy of Arts and Sciences (inducted in 2007). My curriculum vitae is attached to this

report as Appendix B.




                                                                                                    5
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 8 of 43




       13. I have worked as a consultant to the Brennan Center in the case of McConnell v.

FEC, 540 U.S. 93 (2003). I have testified before the U.S. Senate Committee on Rules, the U.S.

Senate Committee on Commerce, the U.S. House Committee on Science, Space, and

Technology, the U.S. House Committee on House Administration, and the Congressional Black

Caucus on matters of election administration in the United States. I filed an amicus brief with

Professors Nathaniel Persily and Charles Stewart on behalf of neither party to the U.S. Supreme

Court in the case of Northwest Austin Municipal Utility District Number One v. Holder, 557 U.S.

193 (2009) and an amicus brief with Professor Nathaniel Persily and others in the case of

Evenwel v. Abbott, 138 S. Ct. 1120 (2015). I have served as a testifying expert for the Gonzales

intervenors in State of Texas v. United States before the U.S. District Court in the District of

Columbia (No. 1:11-cv-01303); the Rodriguez plaintiffs in Perez v. Perry, before the U.S.

District Court in the Western District of Texas (No. 5:11-cv-00360); for the San Antonio Water

District intervenor in LULAC v. Edwards Aquifer Authority in the U.S. District Court for the

Western District of Texas, San Antonio Division (No. 5:12cv620-OLG); for the Department of

Justice in State of Texas v. Holder, before the U.S. District Court in the District of Columbia

(No. 1:12-cv-00128); for the Guy plaintiffs in Guy v. Miller in the U.S. District Court for Nevada

(No. 11-OC-00042-1B); for the Florida Democratic Party in In re Senate Joint Resolution of

Legislative Apportionment in the Florida Supreme Court (Nos. 2012-CA-412, 2012-CA-490); for

the Romo plaintiffs in Romo v. Detzner in the Circuit Court of the Second Judicial Circuit in

Florida (No. 2012 CA 412); for the Department of Justice in Veasey v. Perry, before the U.S.

District Court for the Southern District of Texas, Corpus Christi Division (No. 2:13cv00193);

for the Harris plaintiffs in Harris v. McCrory in the U.S. District Court for the Middle District of

North Carolina (No. 1:2013cv00949); for the Bethune-Hill plaintiffs in Bethune-Hill v. Virginia




                                                                                                   6
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 9 of 43




State Board of Elections in the U.S. District Court for the Eastern District of Virginia (No. 3:

2014cv00852); for the Fish plaintiffs in Fish v. Kobach in the U.S. District Court for the District

of Kansas ( No. 2:16-cv-02105-JAR); and for intervenors in Voto Latino, et al. v. Hobbs, in the

U.S. District Court for the District of Arizona (No. 2:19-cv-05685-DWL). I served as an expert

witness and filed an affidavit in the North Carolina State Board of Elections hearings regarding

absentee ballot fraud in the 2018 election for Congressional District 9 in North Carolina.

       14. My areas of expertise include American government, with particular expertise in

electoral politics, representation, and public opinion, as well as statistical methods in social

sciences and survey research methods. I have authored numerous scholarly works on voting

behavior and elections, the application of statistical methods in social sciences, legislative

politics and representation, and distributive politics. This scholarship includes articles in such

academic journals as the Journal of the Royal Statistical Society, American Political Science

Review, American Economic Review, the American Journal of Political Science, Legislative

Studies Quarterly, Quarterly Journal of Political Science, Electoral Studies, and Political

Analysis. I have published articles on issues of election law in the Harvard Law Review, Texas

Law Review, Columbia Law Review, New York University Annual Survey of Law, and Election

Law Journal, for which I am a member of the editorial board. I am associate editor of the

Harvard Data Science Review, and have served as associate editor of the Public Opinion

Quarterly. I have coauthored three scholarly books on electoral politics in the United States, The

End of Inequality: Baker v. Carr and the Transformation of American Politics, Going Negative:

How Political Advertising Shrinks and Polarizes the Electorate, and The Media Game:

American Politics in the Media Age. I am coauthor with Benjamin Ginsberg and Ken Shepsle of

American Government: Power and Purpose.




                                                                                                     7
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 10 of 43




III. Sources

       15. I have relied on the report of Dr. William Briggs in this case.

       16. I have relied on the Election Assistance Commission, “Election Administration and

Voting Survey (EAVS)” for 2018: https://www.eac.gov/research-and-data/studies-and-reports.

I present data from 2018 because it is the most recent federal election for which data on absentee

and permanent absentee voting is available. The 2018 data are instructive about the magnitude

of permanent absentee voters and the magnitude of unreturned, late, rejected, and spoiled

absentee ballots. The 2020 data are not yet reported.

       17. I have relied on the report of Mr. Matthew Braynard in a pending lawsuit in Fulton

County, Georgia, Superior Court, Wood v. Raffensperger, 2020CV342959.

       18. I have relied on the report of Dr. William Briggs in King v. Whitmer in the District

Court in the Eastern District of Michigan (No. 2:20-cv-13134).



IV. Findings

       19. In my professional judgment, there are fundamental flaws in the design of the survey

design and the survey data on which Dr. Briggs relied. These flaws created biases in the

estimates and analyses that are sufficiently large to completely explain the results that Dr. Briggs

presents as nothing more than errors in the data collection process. Perhaps most troubling, the

survey is likely highly unrepresentative because it has a response rate less than 1 percent; the

survey data are contaminated by respondents who should not have been included in the survey,

and the basic data in the Topline summaries of the data do not add up, indicating fatal flaws in

the implementation of the survey.




                                                                                                   8
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 11 of 43




        20. The interpretations of the estimates in the survey as errors and troublesome ballots

fail to take into account the realities of absentee voting in the State of Arizona. Almost all

absentee voters in the State receive absentee ballots for each election without having to request

ballots for that election because they are Permanent Absentee and Early Voters (PEVs). In

addition, there are large numbers of undeliverable and late absentee ballots, which are typically

not recorded as received by the election offices.


        A. Critique of Interpretation

                i. The survey data and its interpretation do not account for PEVs.

        21. The analysis of Question 2 is used to estimate the number of people who received but

did not request an absentee ballot. Dr. Briggs calls this Alleged Error #1.

        22. The interpretation of these data as an error in balloting does not account for the

presence of a large number of Permanent Absentee and Early Voters (PEVs) in Arizona,

Michigan, Pennsylvania, and Wisconsin. Georgia automatically mails ballots for voters who

qualify for “rollover” ballots – people over 65, disabled, or in the military who sign up annually

to have ballots automatically sent to them. I consider rollover ballots to be a form of PEV, but

the voter does need to sign up each year.

        23. PEVs are automatically sent their absentee ballots. They do not need to request that

a ballot be sent for a particular election.

        24. In the State of Arizona, nearly all absentee ballots sent are sent to PEVs. In 2018,

PEVs were 95 percent of absentee ballots sent by election offices to registered voters. In other

words, nearly all voters who received absentee ballots in the State did so without having to

request that one be sent to them.




                                                                                                     9
         Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 12 of 43




          25. In the other states covered in Dr. Briggs’ report, there are substantial numbers of

PEVs. Table 1 presents data from the number of absentee ballots sent in 2018 and the number of

permanent absentee ballots sent to voters in Arizona, Georgia (rollover absentee voters),

Michigan, Pennsylvania, and Wisconsin. The number of permanent absentee ballots sent in

Arizona, Michigan, and Wisconsin far exceeds the estimated Alleged Error #1 in the first table in

Dr. Briggs’ report. The EAC reports no data on permanent absentee ballots for Georgia in 2018.

Those data cover 2018 and are presented to indicate the likely magnitude of PEVs in the states in

2020. Preliminary reports from some of these states show very high numbers of PEVs and

rollover absentee voters. There were at least 582,000 “rollover” ballots in Georgia in 2020. 2

          26. Based on the toplines, Mr. Braynard’s survey does not identify PEVS or distinguish

them from other absentee voters.


    Table 1. Permanent Absentee Voters in Arizona, Georgia, Michigan, Pennsylvania, and
    Wisconsin in 2018
                               Total Absentee      Permanent Absentee Permanent Absentee
                                 Ballots Sent           Ballots Sent       Ballots as a Percent
                                                     (i.e., ballots sent         of Total
                                                  automatically without
                                                     a specific ballot
                                                           request)
    Arizona                       2,672,384              2,545,198                95.2%
    Georgia                        281,490                     *                     *
    Michigan                      1,123,415               549,894                 48.9%
    Pennsylvania                   216,575                   6,340                 2.9%
    Wisconsin                      168,788                  54,113                32.1%
    Source: U.S. Election Assistance Commission, Election Administration and Voting Survey,
    2018.
    Note: * no data reported.




2
  Stephen Fowler, “Nearly 800,000 Georgians Have Already Requested Absentee Ballots for November” GA Today
gpb.org, September 2, 2020. https://www.gpb.org/news/2020/09/02/nearly-800000-georgians-have-already-
requested-absentee-ballots-for-november


                                                                                                       10
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 13 of 43




                ii. The interpretation of Question 3 fails to account for the proper handling
                of late, invalid, and spoiled absentee ballots by Local Election Offices.

        27. The analysis of Question 3 of Mr. Braynard’s survey is used to estimate the number

of people who stated that they returned an absentee ballot but for whom no vote was recorded.

Dr. Briggs calls this Alleged Error #2.

        28. The interpretation of such cases as errors does not account for absentee ballots that

are in fact not received or counted by election officers because the ballots are not returned by the

postal system, are returned late by the voter, are spoiled by the voter, or are rejected. Such

ballots are the obvious explanation for the data observed. No effort in the survey or the analysis

is made to ascertain the likelihood that a voter cast a late or invalid absentee ballot.

        29. The number of absentee ballots that are not received or valid is substantial. Table 2

presents counts of rejected, late, undelivered, and voided absentee ballots in Arizona, Georgia,

Michigan, Pennsylvania, and Wisconsin for 2018, the most recent federal election for which

systematic data on absentee voting are available. An undeliverable absentee ballot is one that

was returned to the election office as not being deliverable to the address on the voter registration

lists. The final column presents the number of sent absentee ballots for which the status of a

ballot sent by the election office to a voter was not received and its status is not known. These

are likely ballots that simply were not returned by voters or were lost or delayed in the US Postal

System. Delays in the postal system were a particular concern in 2020, as there were widespread

reports of staffing problems during COVID for USPS, delays in mail delivery, and declines in

the rate of on-time delivery. 3 Late, undelivered, rejected, and spoiled ballots are not counted




3
 Hailey Fuchs, “Some Regions Still Experience Slow Delivery of Mail Ballots,” New York Times, November 3,
2020, Section A, Page 23. https://www.nytimes.com/2020/11/02/us/politics/mail-ballot-usps.html.


                                                                                                            11
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 14 of 43




under law, and they are comparable in magnitude to the estimates of the Alleged Error #2

reported by Dr. Briggs for each state.

        30. Arizona election officials reported to EAC a total of 2,515 late absentee ballots,

27,804 void or spoiled ballots, 8,567 rejected ballots, and 102,896 ballots that were undeliverable

in the 2018 election. These figures are not definitive of the numbers for the 2020 election, which

have not yet been reported. Rather, they are demonstrative of the fact that there are sound,

documented administrative reasons that returned absentee ballots are not recorded as having been

voted, especially tardiness, spoilage, and rejection for lack of signatures, valid envelopes, and the

like.


 Table 2. Rejected, Undelivered, Voided, and Late Absentees in Arizona, Georgia, Michigan,
 Pennsylvania, and Wisconsin in 2018
                     Rejected     Undeliverable Spoiled/Voided          Late        Status
                     Absentee       Absentee         Absentee        Absentee     Unknown
                      Ballots        Ballots          Ballots         Ballots
 Arizona               8,567        102,896           27,804            2,515      642,210
 Georgia               7,512          2,322             252             3,525       36,255
 Michigan              6,013           791            19,679            2,207       41,120
 Pennsylvania          8,714            *                *              8,162       20,622
 Wisconsin             2,517          1,718            2,794            1,445       12,407
 Source: EAC, EAVS 2018.
 Note: * no data reported.




        B. Critique of Survey Design

        31. Dr. Briggs offers no assessment of the design of the survey that generated the data

that he presents. Rather, he assumes that the data are accurate.

        32. It is my understanding that Matthew Braynard designed and conducted these surveys.

There is no report of the survey design, questionnaire, or response rates, beyond the information

embedded in the topline table appended to Dr. Briggs’ report.


                                                                                                  12
         Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 15 of 43




                i. The survey has an unacceptably high non-response rate.

         33. The response rate to the survey is measured as the number of people who answered

the first substantive question (Q2) in the survey divided by the number of people who the

surveyor sought to contact. The response rate to the survey conducted by Mr. Braynard in the

State of Arizona is one-half of one percent. That is, of the 518,560 people who the survey

research project set out to interview, 99.5 percent of them could not be contacted or refused to

participate. That is an extremely low response rate, and it creates substantial doubt about

drawing any reliable inferences from the data.

         34. Dr. Briggs offered no calculation of a response rate to the surveys in his report.

         35. My calculation of the response rate is offered in Table 1. For each phase of the

survey, I calculate the percent of people originally sought to be studied who remain in the survey

or are asked a given question. The initial phase of the survey consists of matching phone

numbers to the registration list and contacting those numbers. The number of cases for which an

interview could commence was 5,604, of the original 518,560 registration records (or 1 percent).

These 5,604 cases consist of all records for which a message was left, there was an early hang up

or refusal at some point during the survey (2,975), and cases that made it to the end of the survey

(684).

         36. Once the survey commences, there is first a screener question to determine whether

the person interviewed should continue with the interview. That is Question 1. Question 2 is the

first question of interest in Dr. Briggs’ analysis. It asks, “Did you request an Absentee Ballot in

the State of <state name>?” People could answer “Yes”, “No”, some other answer, Refuse to

answer, or Hang up.




                                                                                                   13
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 16 of 43




       37. The response rate to the survey items of interest is the percent of people who were

asked Question 2. 2,489 of the original 518,560 were asked Question 2, and 2,129 provided an

answer to the question. That is a response rate of 0.4 percent.

       38. This is an extremely low response rate. In most disciplines of study that I am familiar

with, these would not be scientifically acceptable or reliable samples. For example, I am

associate editor of the Harvard Data Sciences Review, which broadly covers fields of statistics

and data sciences, and specialty fields such as political science, public opinion, survey

methodology, and economics. Papers with such high non-responses are rejected on their face for

this publication as not plausibly valid studies.

       39. In my work as an expert witness for the Department of Justice, courts in which I have

testified exclude as evidence phone surveys based on registration lists because they have

response rates of 2 percent. Specifically, in Texas v. Holder, Professor Daron Shaw offered

evidence based on phone surveys of registration lists. These surveys had response rates of 2

percent, and the court rejected the data because of serious questions about the representativeness

of samples in which 98 percent of respondents could not be contacted or would not respond, and

the effects of very low response rates on accuracy and reliability of estimates using surveys with

very low response rates. See Texas v. Holder in the United States District Court for the District

of Columbia No. 12-cv-128 (see pages 30 and 31). In evaluating the surveys conducted by Mr.

Maynard and reported by Dr. Briggs, I use the 2 percent threshold as a standard for an

unacceptably low response rate.

       40. Dr. Briggs’ assumption that those who responded to the question are representative of

the relevant population under study (i.e., the other 99 percent of people who could not or would

not participate in the survey) is highly unlikely to be correct. When surveys have high non-




                                                                                                  14
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 17 of 43




response rates, it is standard practice to analyze information about the sample and the target

population, such as demographic characteristics or behavioral and attitudinal statistics, to

confirm that the assumption of representativeness of a sample can be maintained. When the

response rates are very low, such an analysis is a necessity in order to determine whether there is

any scientific value to the survey. No such analysis is offered here.


 Table 3. Phone Survey Targets, Attempts and Completes in Mr. Braynard’s survey of Arizona
 registered voters for whom records show no returned ballots
                                                              Percent of Targets for Survey
                                      Number of Cases         Remaining in the Survey
                                                              Process
 People the Survey Sought to          518,560                 100%
 Reach (all Unreturned Ballots)
 [Targets for Survey]
 Data Loads (Phone Numbers            81,780                  15.77%
 Loaded into the Survey System)

 “Completes”
 No Answer                             74,437
 Numbers/Language                      1,663
 VM Message Left                       1,945
 Early Hang Up/Refused                 2,975
 Q4 = 01*                              684
 Subtotal: “Completes”                 5,604                        1.08%

 Completes Eligible for Survey         3,695                        0.71%
 (Q5 or Early Hang Up/Refused)
 Asked Q1                              4,525                        0.87%
 Asked Q2                              2,489                        0.41%
 Asked Q3                              2,129                        0.41%
 Completed Entire Survey (Q5)          684                          0.13%

 Source: William Briggs’ report

 *Note: This number is as reported. In table for Q4, 678 cases are Q4 = 01, and 684 is the
 Sum of All Responses for Q5.




                                                                                                 15
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 18 of 43




                ii. The screening question improperly allows people to take the survey who
                should not.

        41. A second substantial flaw in the survey is that the design of the questionnaire allows

people who are not affirmatively determined to be the correct person to take the survey.

        42. Past research has documented that phone surveys using registered voter lists are

often answered by someone other than the person who was listed on the registered voter file.

The two most common problems are that the wrong number was matched to the voter list and

that someone other than the person the research sought to speak with answered the phone. The

latter occurs most often with landlines. 4

        43. Question 1 (Q1) of the survey asks, “May I please speak to <lead on screen>?”

“Lead on screen” is the name from the voter registration list that is linked to the phone number

that the survey has dialed. Responses to Q1 are listed as reached target, other/uncertain, refused,

and hang up. In the survey toplines for Arizona, the response categories for Question 1 do not

specifically describe the branching. I examined the toplines for other states as reported in the

appendix to Dr. Briggs’ report in King v. Whitmer. The other states show that the second

response category for Question 1 is assigned to Question 2. For example, in the first table

(Georgia), the responses are “Reached Target [Go to Q2]” and “[Go to Q2],” without further

explanation. Importantly, both those respondents classified as “Reached Target” and as

“Uncertain” in Question 1 are instructed to “Go to Q2.”

        44. This is an error in the branching design of the survey. People who are not

affirmatively identified as the correct person for the interview are allowed to answer the

remaining questions in the survey. For example, Reponses to Questions 2 and 3 show evidence


4
 Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
voter-files/, see pages 25-26.


                                                                                                            16
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 19 of 43




that spouses and other family members are asked Questions 2 and 3, even though they were not

the person whose absentee voting records are in question.

       45. A significant percent and number of respondents who are listed as not giving an

affirmative answer to Question 1 are in fact kept in the survey and asked Question 2. In the

Arizona survey, 335 respondents answered Uncertain, but were then asked Question 2. These

335 cases are 15.6 percent of cases who answered Question 1 and were then assigned to

Question 2 (i.e., 335/(335+1,812)). These respondents enter the pool for Questions 2 and 3 and

contaminate all estimates using these data.

       46. Questions 2 and 3 exhibit evidence of these cases. The response categories labeled

“Member” correspond to family members. Again, there is no codebook for deciphering the

response categories. I relied on the toplines for other states in Dr. Briggs’ report in King v.

Whitmer to clarify these categories. Family members answering on behalf of someone indicates

that the survey interviewers did not always speak with the specific person listed on the

registration list. The number of family members listed is a small percentage of all of the cases

with “Uncertainty” in the sample.

       47. I inspected the toplines for other states and discovered similar errors in the branching

in all of the states. People whose identity was not clearly identified in Question 1 are asked

Question 2. At this point in the branching protocol, my conclusion is that the data are not an

accurate reflection of the Target group (i.e., those people who are affirmatively identified as the

person whose name appears on the registration list).




                                                                                                   17
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 20 of 43




                 iii. Question 3 is subject to memory errors and social desirability bias.

        48. Question 3 asks people whether they voted. Specifically, it asks people who said that

they requested an absentee ballot whether they returned an absentee ballot; that is, whether they

voted that ballot.

        49. It has long been understood in political science that respondents to surveys over-

report voting in elections. Typically, the overstatement is approximately 10 to 20 percentage

points. That is, if 65 percent of people in a sample actually voted, the reported vote rates in

surveys are usually around 75 to 85 percent. The most commonly identified sorts of biases are

memory errors and social desirability bias in questions asking people whether they voted. 5

When asked whether they voted or cast a ballot, people say “yes” either because they feel that is

the socially acceptable answer or because they forgot whether they actually voted in a given

election. Questions that ask people whether they voted or cast a ballot will overstate voting and

should not be taken on face value as ground truth. The particular form of Question 3 is likely to

lead to people saying that they voted a ballot when in fact they had not.

        50. There are alternative ways to ask about voting in order to reduce social desirability

bias. 6 Those other ways of asking the question are in line with social science practice in research

in order to avoid social desirability biases. Question 3 should have been asked a different way so

as to avoid over-reporting of voting. As it is, it is of the form of survey question regarding

voting that is well known to lead to over-reporting.



5
  See for example, Allyson L. Holbrook and Jon A. Krosnick, “Social Desirability Bias in Voter Turnout Reports:
Test Using the Item Count Technique,” Public Opinion Quarterly 74 (2010): 37-67. See also Stephen Ansolabehere
and Eitan Hersh, “Validation: What Big Data Reveal About Survey Misreporting and the Real Electorate,” Political
Analysis 20 (2012): 437-459
6
  See, for example, Holbrook and Krosnick, op cit., and Michael J. Hanmer, Antoine J. Banks, and Ismail K. White,
“Experiments to Reduce the Over-Reporting of Voting: A Pipeline to the Truth,” Political Analysis 22 (2014): 130-
141.


                                                                                                              18
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 21 of 43




       C. Critique of the Survey Databases and Data Analyses

       51. There are obvious data errors and inconsistencies revealed in the toplines that are

appended to Dr. Briggs’ report. Dr. Briggs states that he assumes that “the data is accurate.”

A routine analysis to check the consistency and integrity of data reported in the toplines is

standard practice in the survey research field. Such checks allow researchers to determine

whether the survey data and spreadsheet program are producing sensible numbers and, thus,

working correctly. Failures in even a small number of integrity checks indicate problems with

the survey systems and software, and raise deep concerns about data accuracy generally. I

routinely perform such checks on surveys that I conduct and supervise. I have performed such a

check, and it reveals that the data lack integrity. They should not be assumed to be accurate.

       52. The data integrity checks that I implemented were of two sorts. First, I added up the

number of cases in each response category to verify that they sum to the number of cases

reported for each question in the row labeled “Sum of Responses.” Second, I added up the

number of cases at each phase of the survey that are indicated as cases to be asked the next

question. For example, I add up the cases in Question 1 that have the flag [Go to Q2] and then

check whether that number equals the number of cases for Question 2 in “Sum of Responses.” I

performed these integrity checks for the Arizona survey toplines appended to Dr. Briggs’ report

in this case and to the toplines for the surveys that Mr. Braynard conducted in other states and

that are appended to Dr. Briggs’ report in King v. Whitmer.

       53. The toplines for one of the surveys (Wisconsin) failed the first integrity check. The

response categories for Question 1 in that survey had 2,261 people listed as “A-Reached Target +

B-What Is This About?/Uncertain” and 1,677 cases listed as “X=Refused.” These numbers sum

to 3,938. However, the number of cases that the survey system reported under “Sum of All




                                                                                                   19
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 22 of 43




Responses” to Question 1 is 3,495. There is a discrepancy of 443 cases that are unaccounted for

at the outset of that survey. This indicates to me an error in the program that generated the

survey data. This finding means none of the Wisconsin data should be assumed to be reliable

and accurate.

        54. The integrity checks failed for the Arizona data when I performed the second sort of

integrity check. The accounting for the second sort of integrity check is presented in Table 4.

The first panel of Table 4 (marked with lower case numerals) reproduces the accounting for

“Completes” shown in the toplines appended to Dr. Briggs’ report. The second panel reports the

number of cases in the Completes, including people who hung up or refused, that should have

been asked Question 1 (denoted “A”) and the number of cases who were asked Question 1

(denoted “B”). The third set of rows is the number of cases in Question 1 who were assigned to

Question 2 (denoted “C”) and the number of cases who were asked Question 2 (denoted “D”).

The fourth set of rows is the number of cases in Question 2 who were assigned to Question 3

(denoted “E”) and the number of cases who were asked Question 3 (denoted “F”).

        55. The first integrity check in this table is whether the subtotal of Completes equals the

number of cases in which calls reached a response (even if an answering machine or refusal).

That is, do rows (i), (ii), and (iii) sum to row (iv)? They do. The difference between rows

(i)+(ii)+(iii) and row (iv) is zero.

        56. The second integrity check in this table is whether the subtotal of Completes eligible

for Question 1 equals the number of people asked Question 1. That is, does Row A equal Row

B? They are not equal. Row A minus Row B is -866, meaning there are 866 more respondents

who were asked Question 2 than were indicated to be calls commenced in the survey. I

attempted to resolve this discrepancy by removing various categories, such as Refusals to




                                                                                                  20
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 23 of 43




Question or Hang ups at the Complete stage. I found no way to account for the excess number of

cases who were asked Question 1 but were not accounted for in the Completes portion of the

toplines. These respondents mysteriously show up in the interviews and are not accounted for.

        57. The third integrity check in this table is whether the number of people who were

assigned in Question 1 to [Go to Q2] equals the number of people who answered Question 2.

That is, does Row C equal Row D? They are not equal. Row C minus Row D is -342, meaning

there are 342 more respondents in Question 2 than were assigned to Question 2 at the Question 1

stage. This is a second failure of the integrity checks.

        58. The fourth integrity check in this table is whether the number of people who were

assigned in Question 2 to [Go to Q3] equals the number of people who answered Question 3.

That is, does Row E equal Row F? They are equal. Row E and Row F equal 2,129 each.

        59. Inspection of the toplines for Arizona exposes failures of the integrity checks. The

number of cases affected by these failures is substantial: 1,208 (866+342). To put these

spreadsheet failures into perspective, the total number of cases in the survey that are listed as

either Error #1 or Error #2 is 1,229 (i.e., 885 Question 2 = No and 344 Question 3 = Yes). The

presence of integrity check failures leads me to conclude that there are errors in either the

program that generated the survey data or the spreadsheets and analysis used to analyze the data.

The number of errors is of a sufficiently large magnitude that there can be no confidence in any

estimates made using these data.

        60. I performed integrity checks for the other states using the toplines appended to Dr.

Briggs’ report in King v. Whitmer. I found similar sorts of spreadsheet inconsistencies and

failures in integrity checks in other states.




                                                                                                    21
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 24 of 43




       61. In my experience running, designing, and analyzing large scale surveys through the

Cooperative Congressional Election Study and serving on the board of the American National

Election Study, errors such as these usually have two sources. They are indicative of either: (i)

errors in the program that that assigns questions to people, or (ii) errors in the program that

generates the spreadsheet. Either sort of error is catastrophic for this analysis, and they render

the estimates, projections, and inferences in Dr. Briggs’ report entirely unreliable.


 Table 4. Data Integrity Checks for Mr. Braynard’s survey of Arizona registered voters

                                        Number of Cases              Integrity Checks
 “Completes”
  (i) VM Message Left                   1,945
  (ii) Early Hang Up/Refused            2,975
  (iii) Q4 = 01*                        684
 (iv) Subtotal: “Completes”             5,604                        (iv) – ((i) + (ii) + (iii)) = 0

 A: Completes Eligible for Survey       3,659
 (Q5 or Early Hang Up/Refused)
 B: Asked Q1                            4,525                        A – B = -866
 (Sum of All Responses)

 C: Completed Q1                        2,147
 [Go to Q2]*
 D: Asked Q2                            2,489                        C – D = -342
 (Sum of All Responses)

 E: Offered a Response to Q2            2,129
 (without hanging up or refusing)
 [Go to Q3]
 F: Asked Q3                            2,129                        E–F=0
 (Sum of All Resonses)

 Source: William Briggs’ report

 * Based on Dr. Briggs’ report in Wood v. Raffensperger, the survey branching in other states
 asks Question 2 of respondents who are identified as “Reached Target” or “Uncertain” in
 Question 1. I assume that the branching is the same in the Arizona survey.




                                                                                                       22
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 25 of 43




       D. Conclusion

       62. The estimates and projections presented by Dr. Briggs are based on survey data

collected in Arizona and four other states (Georgia, Michigan, Pennsylvania, and Wisconsin).

My overall assessment of these surveys is that they were not properly designed. Specifically,

they have unacceptably low response rates, poorly designed questions that are known to over-

report voting, and errors in assigning cases to questions that allow people who should not have

been included in the survey to nonetheless answer the questions. These survey design and

implementation failures mean that, in hundreds of cases, the wrong people are allowed to answer

the surveys, and that the statistician must make implausible assumptions about the

representativeness of a sample with a .4 percent response rate in order to extrapolate to a half

million people. These survey design and implementation flaws are of sufficient magnitude and

severity as to make the estimates completely unreliable and uninformative.

       63. The data are not accurate. The Topline summaries of the survey data appended to Dr.

Briggs’ report reveal fatal accounting errors in the data. No sound estimates or inferences can be

drawn based on these data. Dr. Briggs assumed at the outset that the respondents to the surveys

are representative and the data are accurate. Neither assumption is correct.

       64. The interpretation of the survey responses ignores the realities of absentee voting in

the State of Arizona. In Arizona, 95 percent of people are permanent absentee and early voters

and are sent a ballot automatically without requesting one for a given election. Dr. Briggs

considers as errors all instances in which a voter who was sent an absentee ballot did not request

one. These occurrences are not errors, but instead are the normal workings of Arizona’s

absentee voting system. Also, ballots that voters say they returned but are not recorded are not

definitive evidence of “errors.” Arizona also has a substantial number of absentee ballots that




                                                                                                   23
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 26 of 43




are late, undeliverable, spoiled, or invalid. The evidence presented is not evidence of errors in

the election but of errors in the survey data presented by Dr. Briggs.




                                                                                                    24
Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 27 of 43




                       Signed at Boston, Massachusetts, on the date below.
                       Date: December 3, 2020



                              _________________________________
                                    Stephen Ansolabehere
      Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 28 of 43




                          STEPHEN DANIEL ANSOLABEHERE


                                Department of Government
                                   Harvard University
                                  1737 Cambridge Street
                                  Cambridge, MA 02138
                                  sda@gov.harvard.edu




                                      EDUCATION

Harvard University                 Ph.D., Political Science          1989
University of Minnesota            B.A., Political Science           1984
                                   B.S., Economics



                            PROFESSIONAL EXPERIENCE


ACADEMIC POSITIONS

2016-present    Frank G. Thompson Professor of Government, Harvard University
2008-present    Professor, Department of Government, Harvard University
2015-present    Director, Center for American Politics, Harvard University
1998-2009       Elting Morison Professor, Department of Political Science, MIT
                     (Associate Head, 2001-2005)
1995-1998       Associate Professor, Department of Political Science, MIT
1993-1994       National Fellow, The Hoover Institution
1989-1993       Assistant Professor, Department of Political Science,
                University of California, Los Angeles



FELLOWSHIPS AND HONORS

American Academy of Arts and Sciences                     2007
Carnegie Scholar                                         2000-02
National Fellow, The Hoover Institution                  1993-94
Harry S. Truman Fellowship                               1982-86



                                             1
        Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 29 of 43




                                      PUBLICATIONS


Books

2019         American Government, 15th edition. With Ted Lowi, Benjamin Ginsberg
                and Kenneth Shepsle. W.W. Norton.

2014         Cheap and Clean: How Americans Think About Energy in the Age of Global
                 Warming. With David Konisky. MIT Press.
                 Recipient of the Donald K. Price book award.

2008         The End of Inequality: One Person, One Vote and the Transformation of
                 American Politics. With James M. Snyder, Jr., W. W. Norton.

1996         Going Negative: How Political Advertising Divides and Shrinks the American
                 Electorate. With Shanto Iyengar. The Free Press. Recipient of the Goldsmith
                 book award.

1993         Media Game: American Politics in the Television Age. With Roy Behr and
                Shanto Iyengar. Macmillan.



Journal Articles

2021     “The CPS Voting and Registration Supplement Overstates Turnout” Journal of
              Politics Forthcoming (with Bernard Fraga and Brian Schaffner)

2021      "Congressional Representation: Accountability from the Constituent's Perspective,"
              American Journal of Political Science forthcoming (with Shiro Kuriwaki)

2020     “Proximity, NIMBYism, and Public Support for Energy Infrastructure”
              Public Opinion Quarterly (with David Konisky and Sanya Carley)
              https://doi.org/10.1093/poq/nfaa025

2020      “Understanding Exponential Growth Amid a Pandemic: An Internal Perspective,”
              Harvard Data Science Review 2 (October) (with Ray Duch, Kevin DeLuca,
              Alexander Podkul, Liberty Vittert)

2020      “Unilateral Action and Presidential Accountability,” Presidential Studies Quarterly
              50 (March): 129-145. (with Jon Rogowski)

2019      “Backyard Voices: How Sense of Place Shapes Views of Large-Scale Energy

                                               2
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 30 of 43




             Transmission Infrastructure” Energy Research & Social Science
             forthcoming(with Parrish Bergquist, Carley Sanya, and David Konisky)

2019     “Are All Electrons the Same? Evaluating support for local transmission lines
             through an experiment”PLOS ONE 14 (7): e0219066
             (with Carley Sanya and David Konisky)
              https://doi.org/10.1371/journal.pone.0219066

2018     “Learning from Recounts” Election Law Journal 17: 100-116 (with Barry C. Burden,
             Kenneth R. Mayer, and Charles Stewart III)
             https://doi.org/10.1089/elj.2017.0440


2018      “Policy, Politics, and Public Attitudes Toward the Supreme Court” American
           Politics Research (with Ariel White and Nathaniel Persily).
              https://doi.org/10.1177/1532673X18765189

2018      “Measuring Issue-Salience in Voters’ Preferences” Electoral Studies (with Maria
           Socorro Puy) 51 (February): 103-114.

2018      “Divided Government and Significant Legislation: A History of Congress,” Social
           Science History (with Maxwell Palmer and Benjamin Schneer).42 (1).

2017       “ADGN: An Algorithm for Record Linkage Using Address, Date of Birth
            Gender and Name,” Statistics and Public Policy (with Eitan Hersh)

2017      “Identity Politics” (with Socorro Puy) Public Choice. 168: 1-19.
           DOI 10.1007/s11127-016-0371-2

2016       “A 200-Year Statistical History of the Gerrymander” (with Maxwell Palmer) The
           Ohio State University Law Journal

2016       “Do Americans Prefer Co-Ethnic Representation? The Impact of Race on House
           Incumbent Evaluations” (with Bernard Fraga) Stanford University Law Review
           68: 1553-1594

2016       Revisiting Public Opinion on Voter Identification and Voter Fraud in an Era of
           Increasing Partisan Polarization” (with Nathaniel Persily) Stanford Law Review
           68: 1455-1489

2015       “The Perils of Cherry Picking Low Frequency Events in Large Sample Surveys”
           (with Brian Schaffner and Samantha Luks) Electoral Studies 40 (December):
           409-410.

2015       “Testing Shaw v. Reno: Do Majority-Minority Districts Cause Expressive
           Harms?” (with Nathaniel Persily) New York University Law Review 90

                                             3
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 31 of 43




2015       “A Brief Yet Practical Guide to Reforming U.S. Voter Registration, Election Law
           Journal, (with Daron Shaw and Charles Stewart) 14: 26-31.

2015       “Waiting to Vote,” Election Law Journal, (with Charles Stewart) 14: 47-53.

2014       “Mecro-economic Voting: Local Information and Micro-Perceptions of the
           Macro-Economy” (With Marc Meredith and Erik Snowberg), Economics and
           Politics 26 (November): 380-410.

2014       “Does Survey Mode Still Matter?” Political Analysis (with Brian Schaffner) 22:
           285-303

2013       “Race, Gender, Age, and Voting” Politics and Governance, vol. 1, issue 2.
           (with Eitan Hersh)
            http://www.librelloph.com/politicsandgovernance/article/view/PaG-1.2.132

2013       “Regional Differences in Racially Polarized Voting: Implications for the
           Constitutionality of Section 5 of the Voting Rights Act” (with Nathaniel Persily
           and Charles Stewart) 126 Harvard Law Review F 205 (2013)
           http://www.harvardlawreview.org/issues/126/april13/forum_1005.php

2013       “Cooperative Survey Research” Annual Review of Political Science (with
           Douglas Rivers)

2013       “Social Sciences and the Alternative Energy Future” Daedalus (with Bob Fri)

2013       “The Effects of Redistricting on Incumbents,” Election Law Journal
           (with James Snyder)

2012       “Asking About Numbers: How and Why” Political Analysis (with Erik
           Snowberg and Marc Meredith). doi:10.1093/pan/mps031

2012        “Movers, Stayers, and Registration” Quarterly Journal of Political Science
           (with Eitan Hersh and Ken Shepsle)

2012       “Validation: What Big Data Reveals About Survey Misreporting and the Real
           Electorate” Political Analysis (with Eitan Hersh)

2012       “Arizona Free Enterprise v. Bennett and the Problem of Campaign Finance”
           Supreme Court Review 2011(1):39-79

2012       “The American Public’s Energy Choice” Daedalus (with David Konisky)

2012       “Challenges for Technology Change” Daedalus (with Robert Fri)


                                             4
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 32 of 43




2011       “When Parties Are Not Teams: Party positions in single-member district and
           proportional representation systems” Economic Theory 49 (March)
           DOI: 10.1007/s00199-011-0610-1 (with James M. Snyder Jr. and William
           Leblanc)

2011       “Profiling Originalism” Columbia Law Review (with Jamal Greene and Nathaniel
           Persily).

2010       “Partisanship, Public Opinion, and Redistricting” Election Law Journal (with
           Joshua Fougere and Nathaniel Persily).

2010       “Primary Elections and Party Polarization” Quarterly Journal of Political Science
           (with Shigeo Hirano, James Snyder, and Mark Hansen)

2010        “Constituents’ Responses to Congressional Roll Call Voting,” American
           Journal of Political Science (with Phil Jones)

2010        “Race, Region, and Vote Choice in the 2008 Election: Implications for
           the Future of the Voting Rights Act” Harvard Law Review April, 2010. (with
           Nathaniel Persily, and Charles H. Stewart III)

2010       “Residential Mobility and the Cell Only Population,” Public Opinion Quarterly
           (with Brian Schaffner)

2009        “Explaining Attitudes Toward Power Plant Location,” Public Opinion Quarterly
           (with David Konisky)

2009       “Public risk perspectives on the geologic storage of carbon dioxide,”
           International Journal of Greenhouse Gas Control (with Gregory Singleton and
           Howard Herzog) 3(1): 100-107.

2008       “A Spatial Model of the Relationship Between Seats and Votes” (with William
           Leblanc) Mathematical and Computer Modeling (November).

2008       “The Strength of Issues: Using Multiple Measures to Gauge Preference Stability,
           Ideological Constraint, and Issue Voting” (with Jonathan Rodden and James M.
           Snyder, Jr.) American Political Science Review (May).

2008       “Access versus Integrity in Voter Identification Requirements.” New York
           University Annual Survey of American Law, vol 63.

2008       “Voter Fraud in the Eye of the Beholder” (with Nathaniel Persily) Harvard Law
            Review (May)

2007       “Incumbency Advantages in U. S. Primary Elections,” (with John Mark Hansen,
           Shigeo Hirano, and James M. Snyder, Jr.) Electoral Studies (September)

                                            5
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 33 of 43




2007        “Television and the Incumbency Advantage” (with Erik C. Snowberg and
           James M. Snyder, Jr). Legislative Studies Quarterly.

2006       “The Political Orientation of Newspaper Endorsements” (with Rebecca
           Lessem and James M. Snyder, Jr.). Quarterly Journal of Political Science vol. 1,
           issue 3.

2006       “Voting Cues and the Incumbency Advantage: A Critical Test” (with Shigeo
           Hirano, James M. Snyder, Jr., and Michiko Ueda) Quarterly Journal of
           Political Science vol. 1, issue 2.

2006       “American Exceptionalism? Similarities and Differences in National Attitudes
           Toward Energy Policies and Global Warming” (with David Reiner, Howard
           Herzog, K. Itaoka, M. Odenberger, and Fillip Johanssen) Environmental Science
           and Technology (February 22, 2006),
           http://pubs3.acs.org/acs/journals/doilookup?in_doi=10.1021/es052010b

2006       “Purple America” (with Jonathan Rodden and James M. Snyder, Jr.) Journal
           of Economic Perspectives (Winter).

2005       “Did the Introduction of Voter Registration Decrease Turnout?” (with David
            Konisky). Political Analysis.

2005       “Statistical Bias in Newspaper Reporting: The Case of Campaign Finance”
           Public Opinion Quarterly (with James M. Snyder, Jr., and Erik Snowberg).

2005       “Studying Elections” Policy Studies Journal (with Charles H. Stewart III and R.
           Michael Alvarez).

2005        “Legislative Bargaining under Weighted Voting” American Economic Review
           (with James M. Snyder, Jr., and Michael Ting)

2005       “Voting Weights and Formateur Advantages in Coalition Formation: Evidence
           from Parliamentary Coalitions, 1946 to 2002” (with James M. Snyder, Jr., Aaron
           B. Strauss, and Michael M. Ting) American Journal of Political Science.

2005        “Reapportionment and Party Realignment in the American States” Pennsylvania
            Law Review (with James M. Snyder, Jr.)

2004       “Residual Votes Attributable to Voting Technologies” (with Charles Stewart)
           Journal of Politics

2004       “Using Term Limits to Estimate Incumbency Advantages When Office Holders
           Retire Strategically” (with James M. Snyder, Jr.). Legislative Studies Quarterly
           vol. 29, November 2004, pages 487-516.

                                             6
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 34 of 43




2004       “Did Firms Profit From Soft Money?” (with James M. Snyder, Jr., and Michiko
           Ueda) Election Law Journal vol. 3, April 2004.

2003       “Bargaining in Bicameral Legislatures” (with James M. Snyder, Jr. and Mike
           Ting) American Political Science Review, August, 2003.

2003       “Why Is There So Little Money in U.S. Politics?” (with James M. Snyder, Jr.)
           Journal of Economic Perspectives, Winter, 2003.

2002       “Equal Votes, Equal Money: Court-Ordered Redistricting and the Public
           Spending in the American States” (with Alan Gerber and James M. Snyder, Jr.)
           American Political Science Review, December, 2002.
           Paper awarded the Heinz Eulau award for the best paper in the American Political
           Science Review.

2002       “Are PAC Contributions and Lobbying Linked?” (with James M. Snyder, Jr. and
           Micky Tripathi) Business and Politics 4, no. 2.

2002       “The Incumbency Advantage in U.S. Elections: An Analysis of State and Federal
           Offices, 1942-2000” (with James Snyder) Election Law Journal, 1, no. 3.

2001       “Voting Machines, Race, and Equal Protection.” Election Law Journal, vol. 1,
           no. 1

2001       “Models, assumptions, and model checking in ecological regressions” (with
           Andrew Gelman, David Park, Phillip Price, and Larraine Minnite) Journal of
           the Royal Statistical Society, series A, 164: 101-118.

2001       “The Effects of Party and Preferences on Congressional Roll Call Voting.”
           (with James Snyder and Charles Stewart) Legislative Studies Quarterly
           (forthcoming).
           Paper awarded the Jewell-Lowenberg Award for the best paper published on
           legislative politics in 2001. Paper awarded the Jack Walker Award for the best
           paper published on party politics in 2001.

2001       “Candidate Positions in Congressional Elections,” (with James Snyder and
           Charles Stewart). American Journal of Political Science 45 (November).

2000       “Old Voters, New Voters, and the Personal Vote,” (with James Snyder and
           Charles Stewart) American Journal of Political Science 44 (February).

2000       “Soft Money, Hard Money, Strong Parties,” (with James Snyder) Columbia Law
           Review 100 (April):598 - 619.

2000       “Campaign War Chests and Congressional Elections,” (with James Snyder)

                                            7
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 35 of 43




            Business and Politics. 2 (April): 9-34.

1999       “Replicating Experiments Using Surveys and Aggregate Data: The Case of
            Negative Advertising.” (with Shanto Iyengar and Adam Simon) American
           Political Science Review 93 (December).

1999       “Valence Politics and Equilibrium in Spatial Models,” (with James Snyder),
            Public Choice.

1999       “Money and Institutional Power,” (with James Snyder), Texas Law Review 77
           (June, 1999): 1673-1704.

1997       “Incumbency Advantage and the Persistence of Legislative Majorities,” (with
           Alan Gerber), Legislative Studies Quarterly 22 (May 1997).

1996       “The Effects of Ballot Access Rules on U.S. House Elections,” (with Alan
           Gerber), Legislative Studies Quarterly 21 (May 1996).

1994       “Riding the Wave and Issue Ownership: The Importance of Issues in Political
           Advertising and News,” (with Shanto Iyengar) Public Opinion Quarterly 58:
           335-357.

1994       “Horseshoes and Horseraces: Experimental Evidence of the Effects of Polls on
           Campaigns,” (with Shanto Iyengar) Political Communications 11/4 (October-
           December): 413-429.

1994       “Does Attack Advertising Demobilize the Electorate?” (with Shanto Iyengar),
           American Political Science Review 89 (December).

1994       “The Mismeasure of Campaign Spending: Evidence from the 1990 U.S. House
           Elections,” (with Alan Gerber) Journal of Politics 56 (September).

1993       “Poll Faulting,” (with Thomas R. Belin) Chance 6 (Winter): 22-28.

1991       “The Vanishing Marginals and Electoral Responsiveness,” (with David Brady and
           Morris Fiorina) British Journal of Political Science 22 (November): 21-38.

1991       “Mass Media and Elections: An Overview,” (with Roy Behr and Shanto Iyengar)
           American Politics Quarterly 19/1 (January): 109-139.

1990       “The Limits of Unraveling in Interest Groups,” Rationality and Society 2:
            394-400.

1990       “Measuring the Consequences of Delegate Selection Rules in Presidential
           Nominations,” (with Gary King) Journal of Politics 52: 609-621.


                                             8
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 36 of 43




1989        “The Nature of Utility Functions in Mass Publics,” (with Henry Brady) American
            Political Science Review 83: 143-164.


Special Reports and Policy Studies

2010        The Future of Nuclear Power, Revised.

2006        The Future of Coal. MIT Press. Continued reliance on coal as a primary power
            source will lead to very high concentrations of carbon dioxide in the atmosphere,
            resulting in global warming. This cross-disciplinary study – drawing on faculty
            from Physics, Economics, Chemistry, Nuclear Engineering, and Political Science
            – develop a road map for technology research and development policy in order to
            address the challenges of carbon emissions from expanding use of coal for
            electricity and heating throughout the world.

2003        The Future of Nuclear Power. MIT Press. This cross-disciplinary study –
            drawing on faculty from Physics, Economics, Chemistry, Nuclear Engineering,
            and Political Science – examines the what contribution nuclear power can make to
            meet growing electricity demand, especially in a world with increasing carbon
            dioxide emissions from fossil fuel power plants.

2002        “Election Day Registration.” A report prepared for DEMOS. This report analyzes
            the possible effects of Proposition 52 in California based on the experiences of 6
            states with election day registration.

2001        Voting: What Is, What Could Be. A report of the Caltech/MIT Voting
            Technology Project. This report examines the voting system, especially
            technologies for casting and counting votes, registration systems, and polling
            place operations, in the United States. It was widely used by state and national
            governments in formulating election reforms following the 2000 election.

2001        “An Assessment of the Reliability of Voting Technologies.” A report of the
            Caltech/MIT Voting Technology Project. This report provided the first
            nationwide assessment of voting equipment performance in the United States. It
            was prepared for the Governor’s Select Task Force on Election Reform in Florida.


Chapters in Edited Volumes


2016        “Taking the Study of Public Opinion Online” (with Brian Schaffner) Oxford
            Handbook of Public Opinion, R. Michael Alvarez, ed. Oxford University Press:
             New York, NY.

2014        “Voter Registration: The Process and Quality of Lists” The Measure of

                                              9
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 37 of 43




           American Elections, Barry Burden, ed..

2012       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
           New Hampshire Elections, 1946-2002” in Confirming Elections, R. Michael
           Alvarez, Lonna Atkeson, and Thad Hall, eds. New York: Palgrave, Macmillan.

2010       “Dyadic Representation” in Oxford Handbook on Congress, Eric Schickler, ed.,
           Oxford University Press.

2008       “Voting Technology and Election Law” in America Votes!, Benjamin Griffith,
           editor, Washington, DC: American Bar Association.

2007       “What Did the Direct Primary Do to Party Loyalty in Congress” (with
           Shigeo Hirano and James M. Snyder Jr.) in Process, Party and Policy
            Making: Further New Perspectives on the History of Congress, David
           Brady and Matthew D. McCubbins (eds.), Stanford University Press, 2007.

2007       “Election Administration and Voting Rights” in Renewal of the Voting
           Rights Act, David Epstein and Sharyn O’Hallaran, eds. Russell Sage Foundation.

2006       “The Decline of Competition in Primary Elections,” (with John Mark Hansen,
           Shigeo Hirano, and James M. Snyder, Jr.) The Marketplace of Democracy,
           Michael P. McDonald and John Samples, eds. Washington, DC: Brookings.

2005       “Voters, Candidates and Parties” in Handbook of Political Economy, Barry
           Weingast and Donald Wittman, eds. New York: Oxford University Press.

2003       “Baker v. Carr in Context, 1946 – 1964” (with Samuel Isaacharoff) in
           Constitutional Cases in Context, Michael Dorf, editor. New York: Foundation
           Press.

2002       “Corruption and the Growth of Campaign Spending”(with Alan Gerber and James
           Snyder). A User’s Guide to Campaign Finance, Jerry Lubenow, editor. Rowman
           and Littlefield.

2001       “The Paradox of Minimal Effects,” in Henry Brady and Richard Johnston, eds.,
           Do Campaigns Matter? University of Michigan Press.

2001       “Campaigns as Experiments,” in Henry Brady and Richard Johnson, eds., Do
           Campaigns Matter? University of Michigan Press.

2000       “Money and Office,” (with James Snyder) in David Brady and John Cogan, eds.,
           Congressional Elections: Continuity and Change. Stanford University Press.

1996       “The Science of Political Advertising,” (with Shanto Iyengar) in Political
           Persuasion and Attitude Change, Richard Brody, Diana Mutz, and Paul

                                            10
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 38 of 43




           Sniderman, eds. Ann Arbor, MI: University of Michigan Press.

1995       “Evolving Perspectives on the Effects of Campaign Communication,” in Philo
           Warburn, ed., Research in Political Sociology, vol. 7, JAI.

1995       “The Effectiveness of Campaign Advertising: It’s All in the Context,” (with
           Shanto Iyengar) in Campaigns and Elections American Style, Candice Nelson and
           James A. Thurber, eds. Westview Press.

1993       “Information and Electoral Attitudes: A Case of Judgment Under Uncertainty,”
           (with Shanto Iyengar), in Explorations in Political Psychology, Shanto Iyengar
           and William McGuire, eds. Durham: Duke University Press.

Working Papers

2009       “Sociotropic Voting and the Media” (with Marc Meredith and Erik Snowberg),
           American National Election Study Pilot Study Reports, John Aldrich editor.

2007       “Public Attitudes Toward America’s Energy Options: Report of the 2007 MIT
           Energy Survey” CEEPR Working Paper 07-002 and CANES working paper.

2006      "Constituents' Policy Perceptions and Approval of Members' of Congress" CCES
          Working Paper 06-01 (with Phil Jones).

2004       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
           New Hampshire Elections, 1946 to 2002” (with Andrew Reeves).

2002       “Evidence of Virtual Representation: Reapportionment in California,” (with
           Ruimin He and James M. Snyder).

1999       “Why did a majority of Californians vote to lower their own power?” (with James
           Snyder and Jonathan Woon). Paper presented at the annual meeting of the
           American Political Science Association, Atlanta, GA, September, 1999.
           Paper received the award for the best paper on Representation at the 1999 Annual
           Meeting of the APSA.

1999       “Has Television Increased the Cost of Campaigns?” (with Alan Gerber and James
           Snyder).

1996       “Money, Elections, and Candidate Quality,” (with James Snyder).

1996       “Party Platform Choice - Single- Member District and Party-List Systems,”(with
           James Snyder).

1995       “Messages Forgotten” (with Shanto Iyengar).


                                           11
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 39 of 43




1994        “Consumer Contributors and the Returns to Fundraising: A Microeconomic
            Analysis,” (with Alan Gerber), presented at the Annual Meeting of the American
            Political Science Association, September.

1992        “Biases in Ecological Regression,” (with R. Douglas Rivers) August, (revised
            February 1994). Presented at the Midwest Political Science Association
            Meetings, April 1994, Chicago, IL.

1992        “Using Aggregate Data to Correct Nonresponse and Misreporting in Surveys”
            (with R. Douglas Rivers). Presented at the annual meeting of the Political
            Methodology Group, Cambridge, Massachusetts, July.

1991        “The Electoral Effects of Issues and Attacks in Campaign Advertising” (with
            Shanto Iyengar). Presented at the Annual Meeting of the American Political
            Science Association, Washington, DC.

1991        “Television Advertising as Campaign Strategy: Some Experimental Evidence”
            (with Shanto Iyengar). Presented at the Annual Meeting of the American
            Association for Public Opinion Research, Phoenix.

1991        “Why Candidates Attack: Effects of Televised Advertising in the 1990 California
            Gubernatorial Campaign,” (with Shanto Iyengar). Presented at the Annual
            Meeting of the Western Political Science Association, Seattle, March.

1990        “Winning is Easy, But It Sure Ain’t Cheap.” Working Paper #90-4, Center for the
            American Politics and Public Policy, UCLA. Presented at the Political Science
            Departments at Rochester University and the University of Chicago.


Research Grants

1989-1990    Markle Foundation. “A Study of the Effects of Advertising in the 1990
             California Gubernatorial Campaign.” Amount: $50,000

1991-1993    Markle Foundation. “An Experimental Study of the Effects of Campaign
             Advertising.” Amount: $150,000

1991-1993    NSF. “An Experimental Study of the Effects of Advertising in the 1992
             California Senate Electoral.” Amount: $100,000

1994-1995    MIT Provost Fund. “Money in Elections: A Study of the Effects of Money on
             Electoral Competition.” Amount: $40,000

1996-1997    National Science Foundation. “Campaign Finance and Political Representation.”
             Amount: $50,000

                                            12
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 40 of 43




1997         National Science Foundation. “Party Platforms: A Theoretical Investigation of
             Party Competition Through Platform Choice.” Amount: $40,000

1997-1998    National Science Foundation. “The Legislative Connection in Congressional
             Campaign Finance. Amount: $150,000

1999-2000    MIT Provost Fund. “Districting and Representation.” Amount: $20,000.

1999-2002   Sloan Foundation. “Congressional Staff Seminar.” Amount: $156,000.

2000-2001    Carnegie Corporation. “The Caltech/MIT Voting Technology Project.”
             Amount: $253,000.

2001-2002    Carnegie Corporation. “Dissemination of Voting Technology Information.”
             Amount: $200,000.

2003-2005    National Science Foundation. “State Elections Data Project.” Amount:
             $256,000.

2003-2004    Carnegie Corporation. “Internet Voting.” Amount: $279,000.

2003-2005    Knight Foundation. “Accessibility and Security of Voting Systems.” Amount:
             $450,000.

2006-2008    National Science Foundation, “Primary Election Data Project,” $186,000

2008-2009    Pew/JEHT. “Measuring Voting Problems in Primary Elections, A National
             Survey.” Amount: $300,000

2008-2009    Pew/JEHT. “Comprehensive Assessment of the Quality of Voter Registration
             Lists in the United States: A pilot study proposal” (with Alan Gerber).
             Amount: $100,000.

2010-2011    National Science Foundation, “Cooperative Congressional Election Study,”
             $360,000

2010-2012    Sloan Foundation, “Precinct-Level U. S. Election Data,” $240,000.

2012-2014    National Science Foundation, “Cooperative Congressional Election Study,
             2010-2012 Panel Study” $425,000

2012-2014    National Science Foundation, “2012 Cooperative Congressional Election
             Study,” $475,000

2014-2016    National Science Foundation, “Cooperative Congressional Election Study,

                                           13
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 41 of 43




               2010-2014 Panel Study” $510,000

2014-2016      National Science Foundation, “2014 Cooperative Congressional Election
               Study,” $400,000

2016-2018      National Science Foundation, “2016 Cooperative Congressional Election
               Study,” $485,000

2018-2020      National Science Foundation, “2018 Cooperative Congressional Election
               Study,” $844,784.

2019-2022      National Science Foundation, RIDIR: “Collaborative Research: Analytic Tool
               for Poststratification and small-area estimation for survey data.” $942,607



Professional Boards

Editor, Cambridge University Press Book Series, Political Economy of Institutions and
Decisions, 2006-2016

Member, Board of the Reuters International School of Journalism, Oxford University, 2007 to
present.

Member, Academic Advisory Board, Electoral Integrity Project, 2012 to present.

Contributing Editor, Boston Review, The State of the Nation.

Member, Board of Overseers, American National Election Studies, 1999 - 2013.

Associate Editor, Public Opinion Quarterly, 2012 to 2013.

Editorial Board of Harvard Data Science Review, 2018 to present.
Editorial Board of American Journal of Political Science, 2005 to 2009.
Editorial Board of Legislative Studies Quarterly, 2005 to 2010.
Editorial Board of Public Opinion Quarterly, 2006 to present.
Editorial Board of the Election Law Journal, 2002 to present.
Editorial Board of the Harvard International Journal of Press/Politics, 1996 to 2008.
Editorial Board of Business and Politics, 2002 to 2008.
Scientific Advisory Board, Polimetrix, 2004 to 2006.


Special Projects and Task Forces

Principal Investigator, Cooperative Congressional Election Study, 2005 – present.



                                               14
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 42 of 43




CBS News Election Decision Desk, 2006-present

Co-Director, Caltech/MIT Voting Technology Project, 2000-2004.

Co-Organizer, MIT Seminar for Senior Congressional and Executive Staff, 1996-2007.

MIT Energy Innovation Study, 2009-2010.
MIT Energy Initiative, Steering Council, 2007-2008
MIT Coal Study, 2004-2006.
MIT Energy Research Council, 2005-2006.
MIT Nuclear Study, 2002-2004.
Harvard University Center on the Environment, Council, 2009-present


Expert Witness, Consultation, and Testimony

2001          Testimony on Election Administration, U. S. Senate Committee on Commerce.
2001          Testimony on Voting Equipment, U.S. House Committee on Science, Space,
              and Technology
2001          Testimony on Voting Equipment, U.S. House Committee on House
              Administration
2001          Testimony on Voting Equipment, Congressional Black Caucus
2002-2003     McConnell v. FEC, 540 U.S. 93 (2003), consultant to the Brennan Center.
2009          Amicus curiae brief with Professors Nathaniel Persily and Charles Stewart on
              behalf of neither party to the U.S. Supreme Court in the case of Northwest
              Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009).
2009          Testimony on Voter Registration, U. S. Senate Committee on Rules.
2011-2015     Perez v. Perry, U. S. District Court in the Western District of Texas (No. 5:11-
              cv-00360). Exert witness on behalf of Rodriguez intervenors.
2011-2013      State of Texas v. United States, the U.S. District Court in the District of
              Columbia (No. 1:11-cv-01303), expert witness on behalf of the Gonzales
              intervenors.
2012-2013     State of Texas v. Holder, U.S. District Court in the District of Columbia (No.
              1:12-cv-00128), expert witness on behalf of the United States.
2011-2012     Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B), expert
              witness on behalf of the Guy plaintiffs.
2012          In re Senate Joint Resolution of Legislative Apportionment, Florida Supreme
              Court (Nos. 2012-CA-412, 2012-CA-490), consultant for the Florida
              Democratic Party.
2012-2014     Romo v. Detzner, Circuit Court of the Second Judicial Circuit in Florida (No.
              2012 CA 412), expert witness on behalf of Romo plaintiffs.
2013-2014     LULAC v. Edwards Aquifer Authority, U.S. District Court for the Western
              District of Texas, San Antonio Division (No. 5:12cv620-OLG,), consultant and
              expert witness on behalf of the City of San Antonio and San Antonio Water
              District
2013-2014     Veasey v. Perry, U. S. District Court for the Southern District of Texas, Corpus

                                              15
       Case 2:20-cv-02321-DJH Document 37-1 Filed 12/04/20 Page 43 of 43




             Christi Division (No. 2:13-cv-00193), consultant and expert witness on behalf of
             the United States Department of Justice.
2013-2015    Harris v. McCrory, U. S. District Court for the Middle District of North
             Carolina (No. 1:2013cv00949), consultant and expert witness on behalf of the
             Harris plaintiffs. (later named Cooper v. Harris)
2014         Amicus curiae brief, on behalf of neither party, Supreme Court of the United
             States, Alabama Democratic Conference v. State of Alabama.
2014- 2016   Bethune-Hill v. Virginia State Board of Elections, U. S. District Court for the
             Eastern District of Virginia (No. 3:2014cv00852), consultant and expert on
             behalf of the Bethune-Hill plaintiffs.
2015         Amicus curiae brief in support of Appellees, Supreme Court of the United
             States, Evenwell v. Abbott
2016-2017    Perez v. Abbott, U. S. District Court in the Western District of Texas (No. 5:11-
             cv-00360). Exert witness on behalf of Rodriguez intervenors.
2017-2018    Fish v. Kobach, U. S. District Court in the District of Kansas (No. 2:16-cv-
             02105-JAR). Expert witness of behalf of the Fish plaintiffs.




                                            16
